PER CURIAM.
This is an appeal by the defendant from a denial of his motion to vacate judgment and sentence under Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix.
*402An examination of the appeal filed in this case discloses that it is from “the judgement order or decree of the Court entered against this defendant on the 5th day of April, A.D. 1962, in a charge of Breaking and Entering with intent to Commit Rape.”
The date the appeal was filed was the 22nd day of July, 1964, which shows on its face it was not filed within the time allowed for filing appeals in criminal cases. Therefore, this court lacks jurisdiction in the case and sua sponte dismisses the appeal.
ALLEN, Acting C. J., and ANDREWS and KANNER, (Ret.), JJ., concur.